Order, Supreme Court, Bronx County (George D. Salerno, J.), entered October 3, 2005, which, inter alia, granted defendants’ motions to dismiss the action as abandoned pursuant to CPLR 3215 (c), unanimously affirmed, without costs.
*572While this one incident, failure to make the appropriate diary entry, constitutes law office failure, and excuses the failure to move for a default judgment within one year (CPLR 3215 [c]), we find, on a search of the record, that there is no showing of the action’s merit. Concur—Saxe, J.E, Sullivan, Williams, Gonzalez and Catterson, JJ.